919 F.2d 182
287 U.S.App.D.C. 73
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ernest L. THOMAS, Appellant,v.ST. ELIZABETH'S HOSPITAL.
No. 89-7224.
United States Court of Appeals, District of Columbia Circuit.
Dec. 5, 1990.

Before HARRY T. EDWARDS, RUTH BADER GINSBURG and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's Order filed September 18, 1989, be affirmed.  We note, initially, that it is unclear whether federal habeas corpus review is available to appellant absent a showing that the local remedies afforded by D.C.Code Ann. Sec. 24-301 are "inadequate or ineffective."    See D.C.Code Ann. Sec. 24-301(k)(7);  cf. Swain v. Pressley, 430 U.S. 372, 381 (1977) (collateral attack on a District of Columbia conviction by way of federal habeas corpus review is unavailable absent a showing that the remedy under D.C.Code Ann. Sec. 23-110 is inadequate or ineffective).  Assuming, arguendo, the ultimate availability of federal habeas corpus review, the appellant would still be required to exhaust his remedies under D.C.Code Ann. Sec. 24-301.  The district court correctly concluded that appellant had not done so.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.